DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on May 11, 2022.
The objections to the specification on the previous office action have been withdrawn in light of the amendments to the claims.

Claim Objections
Claims 28, 30 and 31 are objected to because of the following informalities.
The following suggestions are to correct minor informalities in the claim language by ensuring that certain terms or phrase are recited consistently throughout all of the claims.  In no way do these suggested changes effect the scope of the claimed invention.
In Claim 28, “and/or” (line 3) should be changed to –and--.
In Claim 30, --monocrystalline—should be added before “piezoelectric” (line 2) and --monocrystalline—should be added before “piezoelectric” (line 3).
In Claim 31, “the surface of a piezoelectric layer” (line 2) should be changed to –a surface of the monocrystalline piezoelectric layer--; and --monocrystalline—should be added before “piezoelectric” (line 3).
Appropriate correction is required.



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 17 has been amended to include the allowable subject matter of Claim 19 and intervening Claim 18.  The allowable subject matter of Claim 22 has been rewritten in independent form to include Claim 17.  Claim 25 has been rewritten in independent form to include Claim 17 and the allowable subject matter of Claim 26.
Accordingly, Claims 17, 20 through 25 and 27 through 31 have been allowed.

Conclusion
This application is in condition for allowance except for the following formal matters: 
To correct the above minor informalities with the claim language.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896